DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 8/22/22 has been considered and entered.  Claims 2 and 9-15 have been canceled.  Claim 16 has been added.  Claims 1,3-8 and 16 remain in the application for continued prosecution thereof.  

In light of the amendment filed 8/22/22, the 35 USC 112 rejections have been withdrawn.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claims 1,3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (2018/0148246) in combination with Debraal et al. (2002/0182347) further in combination with Smith et al. (2016/0059540).
Fu et al. (2018/0148246) teaches applying a heat activatable insulating composition to a substrate, drying the heat activatable insulation coating to remove water and heating further the heat activatable insulation composition to activate/expand the microspheres in the coating to form a protective layer on the substrate [0063]-[0064].  The heat activatable composition incudes water which is dried prior to activation/expansion [0072].
Fu et al. (2018/0148246) fails to teach applying the heat activatable insulation composition by a flexographic coater as it teaches a screen coater [0063].
Debraal et al. (2002/0182347) teaches a similar process whereby a heat activatable coating is applied to a substrate, dried and heated to form an expandable protective material.  Debraal et al. (2002/0182347) teaches using a variety of coating techniques including a screen coater and flexographic coater [0070].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Fu et al. (2018/0148246) process to include coating by a flexographic coater as evidenced by Debraal et al. (2002/0182347) with the expectation of achieving similar success as both techniques are taught to be interchangeable.   
Fu et al. (2018/0148246) in combination with Debraal et al. (2002/0182347) fail to teach a flexographic coating technique further comprises a pan roller, a transfer cylinder and a plate cylinder.
Smith et al. (2016/0059540) teaches a flexible printing system which includes a pan roller (175) for transferring coating material (165) from the pan to a transfer roller (171), a transfer roller/cylinder (171) for application of the coating to the substrate (151) being supplied by a plate cylinder/roller (174) and the transfer roller/cylinder (171) having transfer pads (173) for application of the coating to the substrate.  In addition, these claimed parts are typical of a flexographic coater/printer.   
Therefore, it would have been obvious for one skilled in the art to have modified  Fu et al. (2018/0148246) in combination with Debraal et al. (2002/0182347)  flexographic coater to include the claimed as evidenced by Smith et al. (2016/0059540) with the expectation of achieving similar success.
Regarding claims 3 and 5, Smith et al. (2016/0059540) depicts transfer pads (173) in a pattern to be applied to the substrate (Fig. 4).  Fu et al. (2018/0148246) teaches a patterned coating and using flexographic printing [0070] and (figs. 8A-C,14C and 17).
Regarding claim 6, Fu et al. (2018/0148246) teaches applying an adhesive to the edges and laminating to form a multi-layered substrate [0006].
Regarding claim 7, Fu et al. (2018/0148246) teaches a roll to roll process for forming the insulated laminate ([0025], {0074], Figs. 1A,1B,14A,15).
Regarding claim 8, Fu et al. (2018/0148246) teaches applying heat to dry and activate the coating to expand and these heaters can be utilized for both steps [0072].  Debraal et al. (2002/0182347) teaches radiant heaters and IR is known as such [0090].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (2018/0148246) in combination with Debraal et al. (2002/0182347) further in combination with Smith et al. (2016/0059540) further in combination with Kolbe et al. (6,647,880).
Features detailed above concerning the teachings of Fu et al. (2018/0148246) in combination with Debraal et al. (2002/0182347) further in combination with Smith et al. (2016/0059540) are incorporated here.
Fu et al. (2018/0148246) in combination with Debraal et al. (2002/0182347) further in combination with Smith et al. (2016/0059540) fails to teach the transfer cylinder to include transfer pads having a sponge material.
Kolbe et al. (6,647,880) teaches a flexographic printing press whereby the surface of the cylinder is made up of a sponge material (abstract and claim 22).  
Therefore it would have been obvious for one skilled in the art to have modified  Fu et al. (2018/0148246) in combination with Smith et al. (2016/0059540) to include the transfer cylinder to have a sponge material as Kolbe et al. (6,647,880) with the expectation of achieving similar success, i.e. applying the material regardless of the material itself.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (2018/0148246) in combination with Debraal et al. (2002/0182347) further in combination with Smith et al. (2016/0059540) further in combination with Fortin (2020/0317413).
Features detailed above concerning the teachings of Fu et al. (2018/0148246) in combination with Debraal et al. (2002/0182347) further in combination with Smith et al. (2016/0059540) are incorporated here.
Fu et al. (2018/0148246) in combination with Debraal et al. (2002/0182347) further in combination with Smith et al. (2016/0059540) fails to teach the coating composition to include microspheres having a polymeric shell.
Fortin (2020/0317413) teaches a multilayered packaging material which utilizes microspheres such as Expancel which is a known microsphere which has a polymeric shell as detailed in specification [0035]-[0037].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Fu et al. (2018/0148246) in combination with Debraal et al. (2002/0182347) further in combination with Smith et al. (2016/0059540) process to include the coating material having microspheres with a polymeric shell as evidenced by Fortin (2020/0317413) with the expectation of achieving similar success.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1,3-8 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued Debraal et al. (2002/0182347) fails to teach a layered protective packaging material and that flexographic coating is only mentioned in a list of coating applications.
The Examiner agrees in part.  Debraal et al. (2002/0182347) is relied upon for teaching flexographic coater and not for the specific coating material or layered protective material as that is taught by the primary reference to Fu et al. (2018/0148246).  Furthermore, Debraal et al. (2002/0182347) teaches interchangeability of similar coating techniques directed toward a screen printer and a flexographic coater and one skilled in the art would have had a reasonable expectation of achieving similar success with either of the coating processes.

Applicant argued Debraal et al. (2002/0182347) fails to teach how the flexographic coating process is performed or any of the claimed structure of the pan roller, transfer cylinder and plate cylinder.
The Examiner agrees and has applied Smith et al. (2016/0059540) to teach these limitations.

Applicant argued Smith et al. (2016/0059540) fails to teach coating but printing an image.
The Examiner agrees and takes the position that coating and printing an image are one and the same as printing an image is “coating” an image to a substrate and would be expected to produce similar results as there is no distinction between coating and printing. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715